DETAILED ACTION
	Applicant’s response of April 13, 2022 has been fully considered.  Claim 29 is cancelled and claims 22, 35, and 42 are amended.  Claims 22-28 and 30-42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-27 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004).
	Regarding claims 22, 27, and 30-37, Giannini I teaches a vulcanisable elastomeric composition for components of tires comprising at least 100 phr of at least one diene elastomeric polymer, from 1 to 80 phr of modified silicate fibers of nanometric size comprising from 3.8% to 12% by weight of magnesium with respect to the weight of the fibers themselves, and from 0 to 120 phr of a standard reinforcement filler (Page 5, lines 24-30).  The tire itself comprises one carcass structure comprising at least one carcass layer (ply) and a tread band applied in radially outer position with respect to the carcass structure wherein the tread band is formed of the rubber composition (Page 20, lines 5-20).
	Giannini I does not teach that the composition comprises from 0.1 to 20 phr of fibrillated polymer fibers of micrometric size.  However, Brown et al. teaches a composition comprising a vulcanizable elastomer having about 0.2 to about 20 parts by weight based on 100 parts of the elastomer (Col. 2, lines 30-35) of fibrillated aramid fibers (polymer material with a melting temperature of at least 170° C) (Col. 1, line 68) with a length of about 0.2 to about 5 mm, a diameter of about 5 to 20 microns, and an aspect ratio greater than 100 (Col. 2, lines 1-6).  Additionally, the aramid fibers have a surface area of about 4 to about 20 m2/g (Col. 3, lines 54-56).  Giannini I and Brown et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires including fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 0.2 to about 20 parts by weight of the fibrillated aramid fiber with its dimensions, as taught by Brown et al., to the rubber composition, as taught by Giannini I, and would have been motivated to do so to improve impact resistance, tear resistance, cut resistance, and resistance to growth of cuts (Col. 9, lines 5-10).
	As for the phrase “for bicycle wheels,” this is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, there is no evidence to show that the prior art structure is not capable of performing the intended use.
	Regarding claim 23, Giannini I teaches that the modified silicate fibers have a diameter between 1 nm and 100 nm (Page 9, lines 34-35) and a length of lower than 10 microns (Page 10, line 1).
	Regarding claim 24, Giannini I teaches that the modified silicate fibers have an aspect ratio of at least 2:1 (Page 9, lines 23-25).
	Regarding claims 25 and 26, Giannini I teaches that the modified silicate fibers are derived from sepiolite fibers and palygorskite or atapulgite fibers (Page 10, lines 18-20).
	
Claims 22-26, 28, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004).
Regarding claims 22, 28, and 30-37, Giannini II teaches a vulcanisable elastomeric composition for components of tires comprising at least 100 phr of at least one diene elastomeric polymer, from 1 to 80 phr of modified silicate fibers of nanometric size comprising amorphous silica deposited on the surface of the fibers, and from 0 to 120 phr of a standard reinforcement filler (Page 4, lines 22-28).  The tire itself comprises one carcass structure comprising at least one carcass layer (ply) and a tread band applied in radially outer position with respect to the carcass structure wherein the tread band is formed of the rubber composition (Page 16, lines 20-35).
	Giannini II does not teach that the composition comprises from 0.1 to 20 phr of fibrillated polymer fibers of micrometric size.  However, Brown et al. teaches a composition comprising a vulcanizable elastomer having about 0.2 to about 20 parts by weight based on 100 parts of the elastomer (Col. 2, lines 30-35) of fibrillated aramid fibers (polymer material with a melting temperature of at least 170° C) (Col. 1, line 68) with a length of about 0.2 to about 5 mm, a diameter of about 5 to 20 microns, and an aspect ratio greater than 100 (Col. 2, lines 1-6).  Additionally, the aramid fibers have a surface area of about 4 to about 20 m2/g (Col. 3, lines 54-56).  Giannini II and Brown et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires including fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 0.2 to about 20 parts by weight of the fibrillated aramid fiber with its dimensions, as taught by Brown et al., to the rubber composition, as taught by Giannini II, and would have been motivated to do so to improve impact resistance, tear resistance, cut resistance, and resistance to growth of cuts (Col. 9, lines 5-10).
	As for the phrase “for bicycle wheels,” this is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, there is no evidence to show that the prior art structure is not capable of performing the intended use.
	Regarding claim 23, Giannini II teaches that the modified silicate fibers have a diameter between 1 nm and 100 nm (Page 8, lines 4-5) and a length of lower than 10 microns (Page 8, line 6).
	Regarding claim 24, Giannini II teaches that the modified silicate fibers have an aspect ratio of at least 2:1 (Page 7, lines 29-31).
	Regarding claims 25 and 26, Giannini II teaches that the modified silicate fibers are derived from sepiolite fibers, palygorskite or atapulgite fibers, halloysite fibers, wollastonite fibers, and mixtures thereof (Page 8, lines 11-14).

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004) and Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004) as applied to claims 22 and 37 above, and further in view of Kuwayama et al. (EP 3064374).
Giannini I and Giannini II do not teach that the carcass ply comprises a plurality of reinforcement cords and that the cords are tilted, with respect to an equatorial plane of the tire, by a first angle comprised between about 30° and about 60°.  Nor do Giannini I and Giannini II teach that the carcass comprises a crown structure, and at the crown structure, a belt layer associated with and in a radially outer position with respect to the carcass structure.  However, Kuwayama et al. teaches a tire comprising a carcass, an inclined belt, with inclined belt layers including cords that extend at an inclination relative to a tire circumferential direction, and a circumferential belt, with circumferential belt layer including cords that extend along the tire circumferential direction, radially at an outer side of a crown portion of the carcass, wherein an inclination angle of the cords in the inclined belt layer is from 35° to 90° (Abstract).  Giannini I, Giannini II, and Kuwayama et al. are analogous art because they are from the same field of endeavor, namely that of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to have a belt layer with cords with an inclination angle of 35° to 90°, as taught by Kuwayama et al., in the tire, as taught by Giannini I or Giannini II, and would have been motivated to do so to produce a tire with a good balance of steering stability, rolling resistance performance, and noise performance (Abstract).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004) and Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004) as applied to claim 22 above, and further in view of Otani (US 2015/0321516).
	Regarding claim 39, Giannini I and Giannini II do not teach that the tire comprises one or more reinforcement layers arranged in a radially inner position with respect to said tread band.  However, Otani teaches a tire with a tread, a pair of beads each positioned on a radially inner side of the tread, a carcass bridging one of the beads and the other one of the beads, and a reinforcement layer laminated on the carcass on the radially inner side of the tread (Abstract).  Giannini I, Giannini II, and Otani are analogous art because they are from the same field of endeavor, namely that of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to arrange reinforcement layers in a radially inner position with respect to the tread, as taught by Otani, in the tire, as taught by Giannini I or Giannini II, and would have been motivated to do so in order to produce a tire with good handling, steering stability, and shock absorption (¶61, 62).
	Regarding claim 40, Giannini I and Giannini II do not teach that the one or more reinforcement layers are axially extended for a width section between 10% and 90% of the width of the tire.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the width section of the reinforcement layers through routine experimentation and would have been motivated to do so in order to find the right balance of reinforcement to affect the handling and steering stability of the tire.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004) and Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004) as applied to claims 22 and 37 above, and further in view of Armellin (EP 756949).
Giannini I and Giannini II do not teach that the carcass structure comprises a back-folded end flap of a carcass ply at each bead, and at each bead, a reinforced belt-like element associated with and in a radially outer position with respect to said carcass structure.  However, Armellin teaches a tire for a two-wheeled vehicle (Page 2, line 4) comprising a carcass provided with a reinforcing structure formed of at least one ply of rubberized fabric, preferably of the radial type, the end flaps of which are folded back around anchoring bead cores (Page 5, lines 38 and 39).  Giannini I, Giannini II, and Armellin are analogous art because they are from the same field of endeavor, namely that of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add this specific structure, as taught by Armellin, to the tire, as taught by Giannini I or Giannini II, and would have been motivated to do so because this structure is standard for tires which are preferably used on two-wheeled vehicles.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that the inclusion of the fibrillated aramid fibers, as taught by Brown et al., into the composition, as taught by either Giannini I or Giannini II does not yield predictable results.  To support this position, applicant argues that (1) Brown et al. only teaches the benefits of using aramid fibers in a composition and does not teach using them in combination with the modified silicate fibers, and (2) that the instant invention produces unexpected results when both of these fibers are used in combination and points to the specification as evidence.  These arguments are unpersuasive. 
As for argument (1), Brown et al. is not required to teach the use of the fibrillated aramid fibers in combination with modified silicate fibers in order to constitute a proper rejection.  As stated in the rejection, Giannini I and Giannini II each teach the claimed invention except for the inclusion of the fibrillated aramid fibers.  Brown et al. teaches the use of such fibers in an elastomer and provides motivation for why one of ordinary skill in the art would use such an ingredient.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The rejection of record is a proper prima facie obviousness rejection and this argument is unpersuasive.  
In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
In this case, the examples shown in the instant specification are not commensurate in scope with the claims.  There is only one type of fibrillated polymer fiber used in the examples whereas claim 22 is open to any polymer material with a melting temperature of at least 170° C.  Further, only one amount of the fibrillated polymer fiber is used in the examples (3 phr).  Claim 22 is completely open to the amount of fibers that may be used and essentially includes any possible amount.  Claim 36 presents the most narrow range of fibrillated fibers of from 0.5 to 10 phr, but 3 phr is not commensurate in scope with that range either.  One amount cannot serve to show that the alleged results occur over an entire claimed range.  Therefore, currently, the results presented do not provide evidence of unexpected results as the examples shown are not fully commensurate in scope with the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767